Citation Nr: 1213246	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.

The claim was remanded by the Board in April 2009 and January 2010 for due process concerns concerning an issue that was inextricably intertwined with the claim for increased rating.  More specifically, the Board remanded the issue of entitlement to an effective date earlier than October 12, 2004 for the grant of a 50 percent disability rating for PTSD, to include whether the November 2004 rating decision that granted the current 50 percent rating and assigned the October 2004 effective date should be revised or reversed on the basis of clear and unmistakable error (CUE).  

The RO issued a rating decision in September 2009 that determined there was no CUE in the November 2004 rating decision that assigned the 50 percent rating for PTSD.  The Veteran did not perfect an appeal of this claim.  The RO also issued a statement of the case (SOC), as instructed in the Board's remands, concerning the claim for entitlement to an effective date earlier than October 12, 2004 for the grant of a 50 percent rating for PTSD.  The Veteran also did not perfect an appeal of this claim.  As such, those issues are no longer before the Board for appellate review.  


FINDINGS OF FACT

The symptoms associated with the Veteran's PTSD more nearly approximate the criteria for a 50 percent rating throughout the appeal period.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for PTSD was initially granted pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, with a 30 percent rating effective June 23, 2003.  See August 2004 rating decision.  The rating was subsequently increased to 50 percent effective October 12, 2004.  See November 2004 rating decision.  

The Veteran contends that he is entitled to a rating in excess of 50 percent because he has extreme social and occupational impairment.  He reports severe problems with sleep, increasing problems counseling the inmates he works with, talking extensively to keep himself from feeling alone in extreme thoughts of guilt, feeling like no one understands what he really feels, and feeling like no one really cares about him.  The Veteran indicated that he has considered "just ending it all" on many occasions but fails to follow through for fear of "ending up in hell."  See February 2005 statement in support of claim.  In his October 2005 notice of disagreement (NOD), the Veteran asserted that he had deficiencies in work and home and social relationships and recited some of the criteria for a 70 percent rating, to include suicidal ideation, obsessional rituals that interfere with routine activities, near continuous panic or on edge, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The Veteran testified in March 2009 that he was attending group therapy but had to stop due to gas prices.  He also indicated that his PTSD was affecting his employment because the stress brings back bad memories.  The Veteran reported that he occasionally calls in sick if he does not feel like he can deal with work on a particular day, but generally just deals with it.  He also testified that he does not have a lot of social interactions and does not like many people and/or crowds, but his daughters do visit him and he is able to talk to his son-in-law about his military experiences.  See hearing transcript.  

In a November 2009 statement, the Veteran asserted that he goes into uncontrollable rages and that he would and probably will follow through with suicide in the future if he can make it look like an accident so his wife and children would not feel the pain of his intent.  He has also reported memory lapses, nightmares several times a week, an inability to control his thoughts when certain music is played, an inability to suppress his thoughts in general, and increasing difficulty keeping his emotions contained as he ages.  See April 2011 statement in support of claim.  He reiterated that he was suicidal in an April 2011 VA Form 21-0820.  The Board notes that in VA treatment records submitted by the Veteran, he handwrote that there was no history of suicide attempts because "if I tell them I have, they try to get me locked up; violence is verbal with threats."  

The Veteran's daughter reports that he has sudden rages, finds some reason to pick a fight and blaming her and his other daughters, occasionally raises his voice at her son, and has a hard time controlling his anger when family is around.  She also indicates that the Veteran has developed nervous shakes and is often distant.  See statement received April 2005 from D. M. E., C. K. B, and E. A. A.  

In a separate letter, the Veteran's daughter indicated that she had watched her father deteriorate over the years and that all his medications have affected his personality.  She also asserts that she believes counseling has been more hurtful than helpful because it brings up bad memories.  The Veteran's daughter indicates that he goes through bouts where he thinks no one loves or cares for him or that his wife does not want to be with him for no reason at all.  She reported that he scares her at times to the point that she thinks he might hurt himself or her mother.  The Veteran's daughter also indicated that she tries to spend as much time with him as she can.  See statement received November 2009 from D. M. B.  

The Veteran's wife reported mostly on past symptomatology exhibited by the Veteran, but also indicated that he has not had a good night's sleep in years, became distant and developed night sweats and panic attacks after their daughter and son-in-law were deployed to Iraq, and that he began talking about dying in some kind of way so that she could be free of him and make it look like an accident rather than suicide.  She also indicates that the Veteran has begun trying to control his anger and enjoys his job, but she believes the stress may be too much for him.  See statement received April 2005 from M. A. E.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011). 

Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this case includes VA treatment records and three VA examination reports.  An April 2004 mental health progress note reveals that the Veteran reported feeling calmer, was experiencing less fine motor tremor, and was better able to control his anger, after a change in medication.  He also reported improved sleep, though he was still having night sweats and crazy dreams.  The Veteran denied suicidal or homicidal ideation or psychotic symptoms and indicated that individual psychotherapy had yielded good results.  A GAF score of 60 was assigned.  

Another April 2004 mental health progress note reports that the Veteran was seen for 55 minutes of individual psychotherapy and presented very talkative.  He was somewhat difficult to interrupt and there was an almost pressured quality to his speech because there was so much he wanted to relate.  Much of the session was spent talking about anger control and the Veteran indicated that he had episodes of anger and guilt following these episodes.  He reported that he gets on his tractor and rides out to be away from people so that he will not verbally or physically abuse anyone.  In some situations at work where he has a coordinator who is constantly digging at him, the Veteran had learned that instead of being aggressive/aggressive, being somewhat passive/aggressive over relatively minor things gives him some satisfaction.  The Veteran reported that he was still having difficulty with sleep - he had good onset with medication but still had maintenance difficulties.  He also still struggled daily to control his anger and was afraid of what he could do if not able to adequately control it in the future.  

In August 2004, current symptoms of PTSD included daily intrusive/unwanted memories (with moderate distress); flashbacks three to four times a week; emotional arousal and distress; physical reactions when triggered (tearful, anxious, fidgety, restless, jumpy); avoidance of thoughts, feelings and activities; loss of interest, especially when at home around his family; feeling emotionally numb towards his wife most of the time and distant and cut off from others; difficulty concentrating and increased forgetfulness; feelings of guilt and remorse; exaggerated hypervigilance and startle response; and irritability and difficulty controlling temper.  The Veteran indicated that he thought he was regressing in terms of his symptoms.  The examiner noted that the symptoms were globally severe and affected the Veteran's social, emotional, interpersonal and professional functioning.  Current symptoms of depression included inner tension and anxiety; difficulty concentrating; mild lassitude; fluctuating ideas of failure; and feelings of being weary of life and that his family would be better off if he were dead, but no plan or intent to commit suicide.  The Veteran reported that he loved his wife too much to harm himself and denied homicidal ideation.  No psychotic symptoms were observed or reported and a GAF score of 58 was assigned.  See mental health progress note.  

The Veteran underwent a VA initial evaluation for PTSD examination in August 2004.  In pertinent part, he reported that he had been married for 33 years and had three daughters.  He indicated that he could become verbally abusive towards them and denied being able to share his feelings with his wife.  The Veteran reported working and asserted that his symptoms make his employment stressful at times.  Mental status examination revealed that the Veteran was approximately one and one-half hours late to his appointment because he was stuck in traffic.  He apologized several times during the interview for being late.  He looked his stated age of 55 and was alert, cooperative and oriented times three.  At times he was hypertalkative and it was almost difficult to interrupt him.  His hygiene and grooming were fair.  He became nervous and shaky when talking about his traumatic experiences in service.  Mood was appropriate to the content of his thoughts, eye contact was good, behavior was appropriate through the interview, and thought association was logical and goal oriented.  The Veteran denied current suicidal or homicidal thoughts, ideations or plan.  His memory, long-term as well as short-term, was intact.  He reported that he gets angry and yells, screams and throws things around.  At times he becomes passive aggressive.  The Veteran stated that he was taking his medications for sleep but sleep was still restless due to nightmares.  The Veteran reported intrusive thoughts, nightmares two to three times per week, flashbacks, and alienation, stating that he likes to be left alone when he gets home and does not want to talk to anybody.  He indicated that he does not trust anyone, reported hypervigilant behavior, and indicated that he had survivor's guilt.  A GAF score of 58 was assigned.  

The Veteran arrived 30 minutes late to the mental health clinic in October 2004, at which time he presented with low mood and mood congruent to affect.  He reported an increase in frequency of distressing nightmares.  See mental health progress note.  The following month, he was seen for a 55 minute therapy session.  The Veteran initially talked about how his work in corrections (as a vocational trainer) was therapeutic for him in terms of helping guys get back into mainstream society.  He stated that his medications were helping to keep him calm but reported continuing poor sleep.  The Veteran was dressed and groomed properly.  Mood was initially upbeat but became teary and somber once he began talking about past military issues.  He became motorically fidgety as well.  No psychotic symptoms were reported and the Veteran denied suicidal and homicidal ideation.  Cognitive and speech processes appeared to be within normal limits.  A GAF score of 50 was assigned.  See November 2004 mental health progress note.  

In December 2004, the Veteran reported on time for his appointment and was clean and casually dressed.  He presented with irritable mood and mood congruent affect.  He was relatively combative regarding his study reimbursement.  Current symptoms of PTSD included daily intrusive/unwanted memories (with severe distress); unpleasant dreams with severe distress and night sweats two to three times a week: moderate flashbacks three to four times a week; emotional arousal and moderate distress; moderate physical reactions when triggered (tearful, anxious, fidgety, restless, jumpy and irritable); avoidance of thoughts, feelings and activities; loss of interest, especially when at home around his family; feeling emotionally numb towards his wife most of the time and distant and cut off from others; difficulty concentrating and increased forgetfulness (many aspects not remembered regarding events); moderate to severe distressing feelings of guilt and remorse; feeling like there is no need to plan for the future most of the time; problems with early and middle insomnia; exaggerated hypervigilance and startle response; and irritability and difficulty controlling temper.  The Veteran reported thoughts of wanting it all to end and that if he could arrange his death without fear of going to hell or that his family would not get insurance money, he could consider it.  However, he reported that he cared about his family too much to burden them with his suicide and he continued to derive pleasure and reinforcement from his teaching job.  The examiner noted that the symptoms were globally severe and affected the Veteran's social, emotional, interpersonal and professional functioning.  Current symptoms of depression included inner tension and anxiety; difficulty concentrating; mild lassitude; fluctuating ideas of failure; and feelings of being weary of life and that his family would be better off if he were dead, but no current plan or intent to commit suicide.  The Veteran denied homicidal ideation.  No psychotic symptoms were observed or reported and a GAF score of 55 was assigned.  See mental health progress note.  

The Board notes that VA treatment records reveal that in addition to individual therapy, the Veteran also attended group therapy between October 2004 and December 2005.  See records from Birmingham VAMC.  

A March 2005 mental health progress note reveals that the Veteran was seen for a 60 minute therapy session that was primarily used for processing some work-related anger and how he was able to cope with it.  Themes of incompetence and disrespect by his supervisor were the primary precipitants.  The Veteran denied any current homicidal (or suicidal) ideation regarding this supervisor or others but had attempted to go through appropriate channels in terms of reporting these inappropriate behaviors.  The examiner also discussed the Veteran's tendency to change the conversation, often times mid-sentence, when attempting to avoid a painful topic.  The Veteran indicated that he had been coping in this fashion for many years given his desire not to remember much about Vietnam.  Mood and temper were also better secondary to medication.  The Veteran reported that he truly enjoyed his work supervising upholstery work in the corrections system and this helps keep his mind focused on others instead of the past.  

The following month, it was noted that the recent war in Iraq had brought PTSD back.  The Veteran reported that he had not slept well in years and woke up sweating.  He also reported recurrent dreams and fights while in his dreams.  See April 2005 mental health psychiatry clinic note.  In June 2005, the Veteran was seen for a 45 minute therapy session and issues related to work, to include frustration with a supervisor and perceived interpersonal style with inmates, were processed.  Despite occasional anger with his supervisor, the Veteran was unwilling to let his anger cost him his job.  He indicated that he had an empathetic style with some inmates in his embroidery class because he feels their treatment by others working at the prison almost parallels what he felt upon coming back from Vietnam.  The Veteran denied any current suicidal or homicidal ideation and a GAF score of 52 was assigned.  See mental health progress note.  

The Veteran underwent a VA review examination for PTSD in June 2005, at which time his claims folder was available and reviewed.  He reported limited contact, difficulty with irritability, and feeling on edge.  The examiner noted that the Veteran had been married for 35 years and was living with his wife.  The Veteran reported that his relationship with his wife had been rocky and that his marriage had survived secondary to his wife being very supportive.  He indicated that he had been harsh with his children while they were growing up.  The Veteran described himself as a loner and stated that he liked to live in his own domain.  He stated that he did not have any friends but was capable of putting up a friend and could address and talk to a group of people for hours, after which he does not want to have any sort of association or contact with them.  The Veteran indicated that his leisure activities included working on a 13 acre farm that he owns; activities of daily living also included working on his farm.  He reported no contact with his mother, his only surviving parent, or any of his siblings.  The examiner noted that the Veteran had worked the longest for 30 years as an instructor in upholstery.  At the time of the examination, he was working and denied any problems at work; he was also working as an instructor at a prison for college education.  

The Veteran denied any current legal problems and denied any arrests related to DUIs.  He reported current treatment through VA and denied a history of homicidal or assaultive behavior.  The Veteran also denied a history of drug rehabilitation treatment.  He indicated that he was taking medications and that they were helping.  The Veteran reported that he was anxious and felt on edge.  He indicated that his symptoms of PTSD started hitting him hard when his daughter, who is also in the military, went to Iraq.  His two sons-in-law were also in Iraq at this time.  As a result, the Veteran was feeling more anxious and more depressed, and nightmares had increased.  He stated that he had more thoughts of the war and reexperiences aspects of his own service.  The Veteran reported frequent dreams about the war and frequently waking up in a cold sweat.  He indicated that flashbacks are easily triggered by fireworks and helicopters.  He also reported occasional disturbing flashbacks and feeling numb and detached from others.  The Veteran indicated that he felt irritable, had difficulty with anger outbursts, was socially withdrawn at times, and suffered from survivor's guilt.  He stated that part of him wanted to go back to Vietnam and never come back.

The Veteran also described difficulties at his job, especially dealing with the inmates.  He stated that he had a hard time keeping his emotions to himself and that he would get mad just by knowing that some inmates are there for murder charges.  The Veteran was also worried about losing his job secondary to acting out on his emotions, hurting one of the inmates, or having an anger outburst there.  He denied sustained symptoms of depression and indicated that his mood fluctuated, with good and bad days.  During bad days, he loses interest, had poor energy level, amotivation, and just wants to sit around doing nothing, but denied any sustained symptoms for more than a week's time.  He also denied any history of psychosis or mania.  

Mental status examination revealed that the Veteran appeared equal to his stated age with normal build and clean and casual grooming.  Eye contact was fair, demeanor was cooperative, and speech was loud, somewhat pressured and spontaneous.  Motor was normal and there were no objects of anxiety or agitation.  Mood was reported to be ok and affect was constricted.  Thought process was goal directed and there was no flight of ideas, loosening of association, or thought insertion or broadcasting.  Thought content was negative for suicidal or homicidal ideation and for audio or visual hallucinations and delusions.  The diagnosis was PTSD, chronic, moderate.  A GAF score of 50 was assigned.  

A July 2005 mental health psychiatry clinic note reveals that the Veteran still had flashbacks triggered by heavy rain and was still irritable, though anger was on and off.  He denied suicidal or homicidal ideation or plan.  Sleep was reportedly disrupted even with medication and the Veteran was still having nightmares.  

A January 2006 mental health psychiatry clinic note reveals that the Veteran was still anxious and was still having flashbacks and nightmares.  Irritability had decreased but he was still having outbursts of anger.  Sleep had decreased but appetite was good.  

The Veteran underwent another VA review examination for PTSD in October 2009.  In pertinent part, he reported current treatment with medication and receiving group and individual psychotherapy, the effectiveness of which was reported as fair.  The Veteran indicated that sometimes therapy worked and sometimes it made things worse, such as when people start talking about what they did in the war.  He reported living with his wife of 40 years.  One of his three grown daughters was living nearby and they had a good relationship, but the Veteran reported that he hurt her feelings.  He also indicated that he did not like her husband but put up with him for his daughter.  The Veteran reported that he had to tiptoe around another daughter who lived in another state because if he lost his temper with her, she would pack up and leave.  His youngest daughter lived in the same state and her husband was the Veteran's favorite son-in-law.  He reported that he had probably hurt this daughter more than the others but she handles it with her temper.  The Veteran indicated that he loved all of his children and they loved him.  He stated that he and his wife got along but that he talked ugly to her and accused her of things she had not done.  The Veteran reported that he could not help this and just did it.  

The Veteran indicated that he had one friend of many years and that they were ok because he had never seen his bad side because when they are together, he chooses not to do it.  The Veteran reported that he liked tending to his animals, working in his garden, and visiting his children with his wife.  He denied a history of suicide attempts and violence/assaultiveness.  The examiner noted that the Veteran's impairment in psychosocial function was moderate.

Psychiatric examination revealed that the Veteran's general appearance was clean and that he was appropriately and casually dressed.  Psychomotor activity was unremarkable; speech was rapid, clear, coherent, hyperverbal and over inclusive; attitude toward the examiner was cooperative, attentive, irritable and sarcastic; affect was full, irritable and tearful at times; and mood was expansive.  The Veteran described his mood as "very iffy; very hard to live with; depressed; irritable; very angry."  Attention was intact and the Veteran was able to do serial 7s and spell a word backwards and forwards.  The Veteran was intact to person, time and place; thought process was rambling and racing; and thought content was unremarkable with paranoid ideation, and the Veteran believed that the government was watching everyone through TVs, radios and by satellite.  There were no delusions, judgment was intact, intelligence was average, and insight was fair.  The Veteran was noted to have sleep impairment in that without Ambien, he would wake up multiple times a night.  He also reported nightmares at least once a week and not feeling rested on waking and being tired and more irritable during the day.  The Veteran also denied hallucinations and the examiner reported that he had no inappropriate behavior, interpreted proverbs appropriately, and had no obsessive or ritualistic behavior.  The Veteran reported panic attacks two to three times a week if someone goes on and on about something, which drove him crazy.  He denied the presence of homicidal thoughts but reported suicidal ideation about twice a week, though at times he has several weeks to a month of no ideation.  The Veteran denied plan or intent.  Impulse control was poor and there were frequent angry verbal outbursts that the Veteran indicated he could not control.  He was able to maintain minimum personal hygiene.  The Veteran thought that he heard his own thoughts telling him what to do or not do and objected to some psychiatric examinations as irrelevant to combat and PTSD.  Remote and immediate memory was normal but recent memory was mildly impaired in that the Veteran reported that he frequently forgot things.  

Symptoms of PTSD included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; and irritability or outbursts of anger.  The examiner reported that the onset of symptoms was chronic.  In regards to the frequency, severity and duration of the PTSD symptoms found, the examiner noted that the Veteran reported nightmares at least once a week and intrusive memories daily.  Intensity was moderate, hyperarousal and avoidant symptoms were persistent and moderate to severe, and the Veteran reported that it was more difficult to handle the symptoms than at the time of the last examination and that he had had no remissions since then.  

The Veteran reported working full time at a correctional facility teaching upholstery, where he had been working for 10 years.  He indicated that he had lost two weeks of work during the prior year due to VA appointments, not feeling like he could go to work, and depression.  Problems related to occupational functioning included decreased concentration, increased absenteeism, a poor relationship with his director, and avoiding other teachers who have lunch together and socialize with each other.  It was also noted that the Veteran was forgetful and had difficulty managing his anger at the inmates.  

The examiner assigned a GAF score of 55 and noted changes in functional status and quality of life since the last examination to include a poor relationship with his director, problems with concentration/memory, difficulty managing anger at inmates, marital discord, impaired relationship with daughters, socially avoidant and withdrawn, limited recreational/leisure pursuits, occasional panic attacks, and suicidal ideation without intent or plan.  These problems also resulted in reduced reliability and productivity.  The examiner also noted that PTSD was likely linked to the noted changes as they are frequent sequela and symptoms of PTSD and that the Veteran's hyperarousal and avoidant symptoms create difficulties in relationships at work.  The examiner also noted that the prognosis for improvement in this chronic disorder was guarded.  There was no total occupational and social impairment due to PTSD signs and symptoms and the signs and symptoms of PTSD did not result in deficiencies in judgment, thinking, family relationships, work, mood or school.  

An October 2009 mental health progress note reveals that the Veteran reported increased pain and anger/irritability.  He had been losing his temper at work and with relatives and his daughter had expressed concerns that he seemed to be getting worse over time.  

A December 2009 mental health progress note reveals that the Veteran had been dealing with the inmates much better and that he had not had any outbursts.  He apparently filled out an anger log form relating to his son-in-law and the session was spent processing how the Veteran allows his son-in-law to push his buttons.  

A January 2010 mental health psychiatry clinic note reveals that the Veteran was seen for a 30 minute appointment and reported continuing to struggle with symptoms of PTSD, but indicated that his mood was better and that he had been less irritable.  A couple months before, he reported taking five Ambien at night because "I was ready to go out."  He had little insight into the contributing factors of this and attempted to minimize it.  The Veteran denied suicidal intent and said he would never do this again, recognizing that he does not want to hurt his family.  He continued to report stress with his job but felt his therapy had been helpful.  Mental status examination revealed that the Veteran was neat and casually groomed, friendly and cooperative, and had good eye contact and rapport.  Speech was clear, relevant, spontaneous and coherent, but overly inclusive.  Mood was nondepressed and affect was full range.  There was no drug history and no suicidal ideation or intent.  A GAF score of 53 was assigned.  

A February 2010 mental health progress note reveals that the Veteran reported an anger spell the week before and that he was still angry about the incident.  It came down to feeling disrespected by a co-worker that triggers control issues on the Veteran's part.  His wife had told him to let it go but he could not.  After discussion, the Veteran was amenable to thinking in terms of moving on rather than letting go.  

A February 2010 mental health psychology note reveals that the Veteran was administered a psychological assessment with valid results.  It was noted that his score on one scale was clinically significant, indicating exaggeration of psychological problems and symptoms with the tendency to report more problems than may be objectively present.  It was noted that clinically elevated scores on that scale may suggest a cry for help, acute emotional turmoil, or symptom exaggeration for personal gain, but do not invalidate the resulting profile in that scale scores are adjusted to compensate for this.  His major complaints and behaviors paralleled the following Axis I diagnoses, listed in order of their clinical significance: dysthymia, major depression, anxiety disorder not otherwise specified, somatoform not otherwise specified, and PTSD.  It was also noted that results pertaining to personality traits were suggestive of severe personality pathology with borderline and schizotypal features, indicating that the Veteran experienced a pervasive instability in terms of mood, interpersonal relationships and self image.  The Veteran was noted to typically respond in an impulsive and overemotional way so that his affective response tends to be labile, at times showing apathy and numbness and at other times demonstrating an excessive amount of intensity or involvement.  He was preoccupied with seeking emotional support and was particularly vulnerable to separation anxiety.  He seemed to lack a clear sense of his own identity so he constantly sought approval, attention and reaffirmation.  It was also noted that negativistic traits were also present, which introduce elements of resentment and anger.  

In April 2010, the Veteran was seen for a 30 minute appointment and reported doing somewhat better.  He denied current suicidal thoughts and indicated that therapy had been beneficial.  He indicated his mood was still variable with some irritability, but it was improving.  The Veteran had recently returned from vacation, which he enjoyed.  Mental status examination revealed that he was neat and casually groomed, friendly, and cooperative.  Eye contact and rapport were good; speech was clear, relevant, spontaneous and coherent but pressured and hyperverbal.  Mood was nondepressed and affect was full range.  The Veteran denied a drug history and current suicidal ideation and intent.  A GAF score of 55 was assigned.  See mental health psychiatry clinic note.  

An April 2010 mental health progress note reports that the Veteran and his wife had a relaxing time on their vacation to Jamaica and that he had been doing fairly well with managing his anger.  He had reached the conclusion that there were times he needed to get away from people until he calls himself down so that he does not blow up.  His son-in-law had been helping him and he had softened his attitude toward him.  

The following month, the Veteran reported stress related to his eye rejecting a six year old corneal implant.  He denied thoughts or plan to kill or hurt himself.  See May 2010 mental health progress note.  

In August 2010, the Veteran recounted an incident at work that had made him very angry.  It involved an interaction with someone who did not like him.  The Veteran reported that he was able to keep from losing his temper or behaving inappropriately.  He denied thoughts or plan to kill or hurt himself.  See mental health progress note.  

An August 2010 mental health psychiatry clinic note reveals that the Veteran was seen for a 30 minute appointment, during which he noted a worsening of his mood with increased irritability and depression.  It was noted that he continued with therapy and felt that this had been helpful.  The Veteran denied suicidal ideation but reported great stress at work.  Mental status examination revealed that he was neat and casually groomed, friendly and cooperative, and had good eye contact and rapport.  Speech was clear, relevant, spontaneous, coherent and somewhat pressured and overly inclusive, but associations were tight.  Mood was nondepressed and affect was full range and anxious.  The Veteran denied drug history and suicidal ideation and intent.  A GAF score of 55 was assigned.  

A September 2010 mental health progress note reveals that the Veteran was doing well and getting along well with his wife.  He had decided that he could not afford to worry about anyone at work getting mad at him and this had greatly reduced his stress level.  He did express concerns about his son-in-law, who was being deployed for a third time.  

In November 2010, the Veteran reported that his situation at work had improved greatly since the director had retired.  He indicated that he continued to walk most days and found it very beneficial.  He had begun praying for others as he walks and this had a calming effect on him.  The Veteran and his wife were getting along better and he felt he was doing quite well overall.  He denied thoughts or plan to kill or hurt himself.  See mental health progress note.  

A March 2010 mental health progress note reveals that the Veteran reported he was doing quite well and continued to walk on a regular basis.  Affect was bright and he denied depression.  He and his wife were planning a vacation with their daughter to Tobago.  One of his daughters had recently visited with her husband and two children.  He denied thoughts or plan to kill or hurt himself.  

A May 2011 mental health progress note reveals that recent tornados in his area were stressful due to damage, but that he had coped ok.  The Veteran and his wife were getting along well and he does not make accusations, although he is still bothered by these types of thoughts at times.  He was becoming more involved with running and planned to participate in a few planned races.  The Veteran indicated he was enjoying the challenge and this was evident in his presentation.  Overall, he was doing well.  He denied thoughts or plan to kill or hurt himself.  

A July 2011 mental health progress note reveals that the Veteran continued to run on a regular basis, which had been beneficial in mood and pain management.  Affect was bright and he was in good spirits.  The Veteran reported that he had recently had it out with his son-in-law over political differences and that his son-in-law had been instructed not to discuss religion or politics with the Veteran anymore.  It was noted that the Veteran had handled a medical crisis the prior month related to his eye very well.  Overall, he was maintaining and denied current thoughts of harming himself and hearing voices telling him to hurt himself.   

An August 2011 mental health psychiatry clinic note reveals that the Veteran was seen for a 30 minute appointment and reported that he was happy with lessened pain and irritability.  Energy was fair and it was noted he was teaching upholstery and working on his farm.  The Veteran reported thinking of Vietnam at intervals and reported dreams two to three times a week.  He also reported isolation, avoidance, problems with war documentaries, and only being emotionally connected with his grandchildren.  Mental status examination revealed that the Veteran was neat and casually groomed, friendly and cooperative, and with good eye contact and rapport.  Speech was clear and pressured and tangential and circumstantial.  Mood was mildly depressed and anxious.  There was no drug history and the Veteran denied suicidal ideation and intent/plan but reported passive thoughts of suicide on a weekly to monthly basis for the past 40 years.  A GAF score of 55 was assigned.  

In September 2011, the Veteran reported that he was doing ok and that mood was stable.  He continued to run on a regular basis and derived great benefit from this, stating that it cleared his mind.  Overall, the Veteran reported doing well and denied thoughts or plan to kill or hurt himself.  See mental health progress note.  

The evidence of record does not support the assignment of a rating in excess of 50 percent for PTSD at any time during the appellate period.  The Veteran's subjective symptoms during this time frame consist primarily of sleep disturbance; night sweats; nightmares; flashbacks; intrusive thoughts; alienation/isolation/social withdrawal; an inability to trust others; irritability; anxiety/feeling on edge; feelings of numbness and detachment; poor energy and lack of motivation on "bad days;" panic attacks; impaired impulse control; and mild impairment of recent memory.  There was also objective evidence of impaired speech (hypertalkativeness; loud and somewhat pressured; hyperverbal and over inclusive); nervousness/shakiness/ motor fidgeting; impaired mood and affect (teary and somber mood when talking about past military service; irritable mood and congruent affect; constricted affect; irritable and tearful affect with expansive mood; anxious affect; mildly depressed and anxious mood); impairment of thought process (rambling and racing); and impairment of thought content (paranoid ideation).  

The evidence of record during this time frame does not reveal that the Veteran had obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Importantly, while the Board acknowledges that the Veteran denied maintaining contact with his mother and/or siblings, does not appear to have more than one friend, and avoids eating lunch with co-workers, he consistently reported being married to the same woman throughout the appellate period and appears to have maintained a relationship with his three daughters and their spouses, as well as his grandchildren, even if strained.  The Veteran reported enjoying visiting his children with his wife, was able to travel outside the country with his wife, and was planning another foreign trip with his wife, daughter and grandchild.  In addition, although the Board acknowledges the work-related stress reported by both the Veteran and his wife and that he has times when he is unable to work due to symptoms of PTSD, the fact remains that he was able to maintain his employment working with inmates in a teaching capacity for the entire period under consideration.  The Veteran was also able to attend group therapy until the cost of gasoline forced him to stop attending.  

The Board acknowledges that the Veteran has had suicidal ideation and impaired impulse control throughout the appeal period.  The Board also acknowledges that in written statements, the Veteran's wife and daughter have corroborated the Veteran's impaired impulse control, isolation, sleep impairment, night sweats, panic attacks, and suicidal ideation.  The lay statements provided by the Veteran, his wife, and his daughter as to the frequency and severity of his symptoms have been considered and the Board finds them competent.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  In that vein, the severity of the Veteran's overall disability, as represented in the preceding paragraphs, does not more nearly approximate the assignment of a 70 percent rating during this period in question.  And although the Veteran was assigned a GAF score of 50 on one occasion, see June 2005 VA examination report, the remaining GAF scores assigned throughout the appeal period fall between the range of 52 and 60.  These scores represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In sum, the preponderance of the evidence supports the 50 percent disability rating assigned for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in March 2005, and additional notice by a March 2006 letter.  The claim was readjudicated in a September 2006 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include VA treatment records; afforded the appellant physical and mental status examinations that are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 


ORDER

A disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


